t c summary opinion united_states tax_court kenneth russell laremore petitioner v commissioner of internal revenue respondent docket no 15737-12s filed date kenneth russell laremore for himself edward j laubach jr for respondent summary opinion gustafson judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue codified in u s c and referred to herein as the code and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a deficiency of dollar_figure in the federal_income_tax of petitioner kenneth laremore the issue for decision is whether mr laremore may deduct as alimony dollar_figure that he paid to his former spouse during in satisfaction of a judgment we hold that he may not because his obligation under the divorce instrument would not have terminated upon his ex-wife’s death for purposes of sec_71 findings_of_fact the parties submitted this issue fully stipulated pursuant to rule reflecting their agreement that the relevant facts could be presented without a trial the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference mr laremore resided in pennsylvania at the time he filed his petition property settlement agreement mr laremore married linda gonsowski in and they were granted a judgment of divorce in the state of new york in as part of the judgment of divorce mr and mrs laremore agreed to a stipulation of settlement which was entered of record during a court hearing maintenance payments the stipulation of settlement provided for mr laremore to make monthly maintenance payments of dollar_figure to his ex-wife commencing date and continuing until mrs laremore’s death or remarriage specifically the parties agreed that the payments of dollar_figure will be taxable of course to the wife tax deductible to the husband pursuant to irs rules there is no dispute in this case that mr laremore may deduct those amounts for income_tax purposes other_property pursuant to the stipulation of settlement mr and mrs laremore made several agreements regarding the division of their marital assets they agreed to sell their residence and split the net_proceeds equally they also agreed to divide their joint bank accounts equally with mr laremore agreeing to give mrs laremore of the funds in a bank account he held individually also in the stipulation of settlement and pertinent to this case the couple agreed to divide equally their retirement accounts so that the net result is that they would end up with equal dollars emphasis added the stipulation of settlement provided the value of mr laremore’s ira’s over mrs laremore’s is dollar_figure the agreement is that she will get half of that sum for dollar_figure via a qdro being placed on mr laremore’s traditional_ira so that that amount will be transferred to her and the end result is that the parties will have equally shared these retirement accounts emphasis added during a brief discussion held off the record the parties realized that their respective numbers for the various retirement accounts did not precisely match addressing the matter on the record divorce counsel for mr laremore stated we’re recognizing that the numbers on the ira’s or retirement accounts may be slightly off but the concept here is that whatever was in those accounts at commencement plus the growth on them equally belongs to the parties and so to the extent that we need to look at statements and do a little tweaking on the number we will but the concept of what we’re doing is there emphasis added divorce decree the stipulation of settlement was incorporated by reference into the divorce decree in which it was-- a qdro is a qualified_domestic_relations_order as defined in sec_414 which is issued in the context of a divorce or separation a qdro permits a portion of a tax-advantaged retirement_plan such as an individual_retirement_account ira see sec_408 to be transferred from one divorcing spouse to the other without the transferring spouse’s incurring a tax_liability on the amount transferred thereafter the receiving spouse owns the portion transferred and will owe any income_tax_liability arising from withdrawals of funds out of the account ordered and adjudged that the stipulation of settlement dated date entered into between the parties a copy of the transcript of which is attached to and incorporated in this judgment by reference shall survive and shall not be merged in this judgment and the parties hereby are directed to comply with every legally enforceable term and provision of such stipulation as if such term or provision were set forth in its entirety herein after the divorce was finalized mr laremore moved to pennsylvania payments under the stipulation of settlement if events had proceeded as agreed roughly dollar_figure would have been rolled over from mr laremore’s ira managed by vanguard funds vanguard -- without tax_liability accruing to him--into an ira owned by mrs laremore thereafter she would have borne the income_tax_liability on withdrawals of that money but events did not proceed entirely as agreed mr laremore did pay mrs laremore her maintenance payments which in totaled dollar_figure however although their divorce was final in mrs laremore did not receive the agreed-upon sum of dollar_figure for the equal division of their retirement accounts until from to mrs laremore’s counsel attempted on three occasions-- but at an apparently slow pace--to file the qdros yet all three attempts had various defects rather than continuing her attempts to file a qdro mrs laremore sued mr laremore in suffolk county new york and on date a judgment was entered against mr laremore mrs laremore directed that the judgment be transferred to mr laremore’s home state of pennsylvania in order to enforce it against him on date vanguard paid her dollar_figure including dollar_figure in penalty interest from mr laremore’s non-ira accounts in full satisfaction of the judgment notice_of_deficiency on his form_1040 u s individual_income_tax_return mr laremore claimed an alimony deduction of dollar_figure for his payments to his ex-wife in respondent concedes that dollar_figure of this amount consists of the separate_maintenance payments provided for in the stipulation of settlement and is deductible as alimony by a statutory_notice_of_deficiency dated date the irs disallowed the remaining dollar_figure of mr laremore’s claimed alimony deduction which consisted of his payment of the judgment and determined a dollar_figure deficiency in mr laremore’s federal_income_tax opinion i burden_of_proof as a general_rule the irs’s determination is presumed correct and taxpayers generally bear the burden to prove their entitlement to any deductions they claim rule a 290_us_111 the submission of a case under rule does not alter that burden see 95_tc_82 aff’d 943_f2d_22 8th cir taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 mr laremore seeks to deduct as alimony the dollar_figure he paid to mrs laremore in order to do so he must prove it was in fact a payment of alimony ii definition of alimony sec_215 allows a deduction to the paying spouse for the alimony or separate_maintenance payments made during the paying spouse’s tax_year that are includible in the recipient spouse’s gross_income under sec_71 the characterization of payments in a decree as alimony or property settlement is not controlling see baker v commissioner tcmemo_2000_164 whether a payment constitutes alimony within the meaning of sec_71 and sec_215 is determined by reference to sec_71 which provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse in congress enacted sec_71 in its current form specifically to eliminate the subjective inquiries into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test 102_f3d_842 6th cir aff’g tcmemo_1995_183 if all four of these conditions are met then a payment is deductible_alimony if any one or more of them is not met then the payment is not deductible_alimony jaffe v commissioner tcmemo_1999_196 slip op pincite iii liability to make payment after death under sec_71 the parties do not dispute whether mr laremore’s payment satisfies sec_71 but the commissioner contends that he fails to meet the other three requirements of the statute in subparagraphs a b and d we need not address all three of these because we hold that mr laremore did remain liable to make the payment in the event of his ex-wife’s death the payment therefore did not meet the requirement of sec_71 and did not qualify as deductible_alimony the parties do not raise sec_408 which provides that a transfer of an individual’s ira to a former spouse pursuant to a divorce or separation agreement is not a taxable transfer for sec_408 to apply t here must be a transfer of the ira participant’s ‘interest’ in the ira to his spouse or former spouse and such transfer must have been made under a sec_71 divorce_or_separation_instrument 114_tc_259 because the payment by mr laremore was in cash from a non-ira account instead of being in the form of a transfer of half his interest in the ira via a qdro sec_408 does not apply however mr and mrs laremore’s clear shared intent at the time of the stipulation of settlement was that the transfer be from mr laremore’s ira this fact influences our construction of the stipulation of settlement and supports the conclusion that the agreement provides for a transfer to mrs laremore that would be non-taxable to her and that would take place even if she died after the divorce and before the transfer in deciding whether payments qualify as alimony under sec_71 we examine the terms of the divorce_or_separation_instrument to ascertain whether it contains a condition that terminates the paying spouse’s liability upon the death of the recipient spouse and if it does not whether state law applies such a condition in cases where the instrument is silent see hoover v commissioner f 3d pincite accordingly sec_71 is satisfied if the liability ceases upon the death of the payee spouse by operation of law 129_tc_92 citing notice_87_9 c b respondent argues that mr laremore’s obligation to pay would not terminate at death because t here is no statute or caselaw in either new york or pennsylvania which would render a judgment for monetary damages void if the judgment creditor dies in the event of the death of the judgment holder the judgment inures to the benefit of the judgment holder’s heirs emphasis added mr laremore counters with the argument for which he cites no authority that his liability to pay mrs laremore or her estate in the event of her death would depend on whether she had previously given the executor of her estate permission to transfer the obligation at her death but both these contentions addressing whether the judgment against mr laremore would have survived mrs laremore’s death stray from the real issue whether mr laremore’s obligation under the stipulation of settlement would have survived her death to determine whether an obligation terminates at the payor’s death the court turns first to the plain language of the stipulation of settlement in webb v commissioner tcmemo_1990_540 tax ct memo lexi sec_594 the court was asked to decide whether an obligation containing the phrase the husband shall pay created an obligation which survived the death of the recipient spouse highlighting the fact that the statute speaks in terms of ‘liability’ we held that the above-quoted phrase u nquestionably created a liability which would have been enforceable by the former spouse’s estate had she died after the execution of the agreement but before the payments were actually made id tax_court memo lexi sec_594 at similarly the stipulation of settlement between mr and mrs laremore provided the value of mr laremore’s ira’s over mrs laremore’s is dollar_figure the agreement is that she will get half of that sum for dollar_figure she will get that dollar_figure via a qdro being placed on mr laremore’s traditional_ira so that that amount will be transferred to her and the end result is that the parties will have equally shared these retirement accounts emphasis added the language creating the obligation-- she will get and that amount will be transferred to her --imposes a liability on mr laremore that is not made conditional on death or remarriage and that is not qualified in any way by another provision as in webb the above-quoted language--without qualification or language indicating termination at death--stands in sharp contrast to a later section of the stipulation of settlement providing for maintenance payments where the agreement expressly states that the maintenance payments would terminate in the event of mrs laremore’s death or remarriage see webb v commissioner tax_court memo lexi sec_594 at paragraph of the agreement stands in sharp contrast it specifically provides for termination of the dollar_figure annual payments in the event of the ‘death of the wife’ when the stipulation of settlement was recorded mr laremore agreed to be bound by the agreement he acknowledged that he understood the binding implication of the stipulation that it settled the matter and that it was in lieu of a decision issued by the court therefore pursuant to the stipulation of settlement and the divorce decree mr laremore’s obligation to make the payment at issue survives the death of mr laremore’s divorce counsel stated on the record i just wanted to clarify that if mrs laremore dies god forbid or remarries maintenance ends mrs laremore and that payment was not alimony under sec_71 or deductible under sec_215 iv mr laremore’s additional argument pursuant to the terms of the stipulation of settlement mr laremore’s obligation should have been satisfied under a qdro by a tax-free transfer from his ira leaving still available to him his non-ira funds which he was free to withdraw without the tax_liability that would accompany ira withdrawals and under those terms mrs laremore would have owed tax at such time as she withdrew the ira-derived funds that had been transferred to her instead because mr laremore had to pay the judgment out of non-ira funds mrs laremore received non-ira money on which she did not have to pay tax and mr laremore’s non-ira funds have been depleted upon withdrawing equivalent funds from his ira he will have to pay tax that should have been borne by mrs laremore mr laremore thus understandably complains that the tax effects of the divorce settlement have been distorted to his disadvantage and he seems to contend in effect that this distortion should be cured by allowing him to deduct the payment as alimony however sympathetic mr laremore’s circumstance may be and however appealing his proposed cure might seem it is not warranted under sec_71 if the amount he was obligated to pay was not alimony and it was not then it does not become deductible simply because the tax incidents of the transfer were worse for him than they should have been under the agreement that he and his ex-wife had reached any inequities in the divorce settlement would have to be addressed by the divorce court and the tax_court cannot address them by making equitable adjustments to mr laremore’s tax_liability not called for in the internal_revenue_code to reflect the foregoing decision will be entered for respondent mr laremore also seems to suggest that mrs laremore should be held liable for income_tax on the dollar_figure that was paid to her pursuant to the judgment and in this connection he cites sec_1041 which provides rules for gain loss and basis when property is transferred incident to a divorce however mrs laremore’s liability is not before us and we therefore do not attempt to analyze her side of the transfers at issue
